                 Case 20-10343-LSS        Doc 5714       Filed 07/23/21        Page 1 of 1


                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

  In re:                                                Chapter 11

  BOY SCOUTS OF AMERICA, et al.,                        Case No. 20-10343 (LSS)

                           Debtors.                     Jointly Administered

                      MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the below certification, counsel moves the admission pro hac
vice of Mark A. Salzburg, Esquire to represent The Episcopal Church, in the above-referenced cases and
any adversary proceedings related thereto.

Dated: July 22, 2021                            /s/ Kelly M. Conlan
                                                Kelly M. Conlan (#4786)
                                                CONNOLLY GALLAGHER LLP
                                                1201 North Market Street, 20th Floor
                                                Wilmington, DE 19801
                                                Telephone: (302) 757-7300
                                                Email: kconlan@connollygallagher.com

                CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of Florida and of the
District of Columbia, and submit to the disciplinary jurisdiction of this Court for any alleged misconduct
which occurs in the preparation or course of this action. I also certify that I am generally familiar with
this Court's Local Rules and with Standing Order for District Court Fund effective 8/31/16. I further
certify that the annual fee of $25.00 has been paid to the Clerk of the Court for District Court.

Dated: July 22, 2021                            /s/ Mark A. Salzberg
                                                Mark A. Salzberg
                                                SQUIRE PATTON BOGGS (US) LLP
                                                2550 M Street, NW
                                                Washington, DC 20037
                                                Telephone: (202) 457-6000
                                                Email: mark.salzberg@squirepb.com


                                      ORDER GRANTING MOTION

           IT IS HEREBY ORDERED counsel's motion for admission pro hac vice is granted.




       Dated: July 23rd, 2021                          LAURIE SELBER SILVERSTEIN
       Wilmington, Delaware                            UNITED STATES BANKRUPTCY JUDGE
